PER CURIAM.
Estil England and three other landowners filed their joint complaint against the Texas Company and George Wooton, seeking damages in the sum of $1,500 each for the pollution of water by gasoline seepage from pumps and underground tanks. On the trial, a verdict was directed in favor of the defendants at the conclusion of the plaintiffs’ testimony. The appeal is from the judgment entered thereon.
We have examined the record and find no prejudicial error. Appellants had previously filed actions and recovered damages based on the temporary nature of the condition of which complaint was made. At the time these actions were filed and prosecuted, the source of the leakage had been stopped and the gasoline station abandoned, leaving only such pollution as remained in the soil. The temporary source of the pollution having been eliminated, the previous actions should have sought permanent damages for the pollution ensuing from the gasoline remaining in the soil. Therefore, the matter was res adjudicata and the court’s ruling was correct.
T , Judgment affirmed,